Case 16-30731-KLP                Doc 177    Filed 03/04/21 Entered 03/04/21 11:13:31             Desc Main
                                           Document      Page 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

 In re: Colleen Beth Higgins                                          )   Case No.: 16-30731-KLP
                                                                      )
                               Debtor.                                )   Chapter 13
                                                                      )

         REPLY TO MOTION TO DISMISS OR CONVERT CASE BY LAURIE PEARCE

           Comes now your Debtor, by counsel, who hereby denies all of the allegations contained

 in Laurie Pearce’s Motion to Dismiss Case. Your Debtor believes the purpose of this Motion,

 among other pleadings filed, is to harass and/or cause unnecessary delay in the conclusion of this

 case. Debtor further asserts that there is no need or reason to convert the case to one under

 Chapter 7 as the Plan payments have been completed and the case is ready for discharge.

           WHEREFORE, your Debtor prays that the Motion be DENIED and prays for an award of

 attorneys fees and/or sanctions pursuant to the Federal Rules of Bankruptcy Procedure 9011.


                                                    /s/ Brett Alexander Zwerdling
                                                            Counsel

                                             Certificate of Service

      I hereby certify that on March 4, 2021 a true copy of this Response was served by
 CM/ECF or mailed to the following parties:

 Office of the U.S. Trustee                              Laurie Pearce
 701 E. Broad St, Room 4304                              2311 Thousand Oaks Drive
 Richmond, VA 23219                                      Henrico, VA 23294

 Suzanne E. Wade, 13 Trustee                             and also by email to Laurie Pearce at
 P.O. Box 1780                                           lp23294us@yahoo.com
 Richmond, VA 23218


                                                    /s/ Brett Alexander Zwerdling

 Counsel for the Debtor
 Brett Alexander Zwerdling, VBN 39569
 Zwerdling, Oppleman, Adams & Gayle
 5020 Monument Avenue
 Richmond, VA 23230
 Ph 804-355-5719 Fx 804-355-1597
 bzwerdling@zandolaw.com
